 214DECISIONS OF NATIONALLABOR RELATIONS BOARDconcern were performing work.On that date Orville Metzler,an agent of theRespondent Union, came to the site.When he was unsuccessful in persuadingLayne's two employees to cease work, Metzler told Paulson's general superintendent,Mike Paulson,that unless Layne-Western were removed from the job the Unionwould shut him (Paulson)down.Later in the day Union Agent Goebel toldPaulson that while the Union would not "strike him" then,he must not hire Layne-Western again or there would be trouble.Goebel also told LayneWestern'sFieldSuperintendent,Ralph Dyas,that the Union would shut his employer down if it didnot get a contract signed.Thereafter the Union sent a letter to contractors in the Omaha area,no one ofwhom is established by the record to be engaged in commerce within the meaningof the Act,advising them that"the presence of Layne-Western Company on anyjob will create legal and economic problems for the members of our Union."B. ConclusionsIn pertinent summary the foregoing findings of fact are established by the recordand are urged by General Counsel as supporting the allegations of the complaintthat by such conduct the Respondent Union"threatened,coerced,or restrained"Paulson,Hanighen,Rocco-Ferrera,"and other persons...engaged in commerceor in an industry affecting commerce,"to cease doing business with Layne-Western,and for an unlawful object-forcing Layne-Western to "recognize or bargain"with it.The Trial Examiner believes it unnecessary here to draw hypothetical conclusionsin view of his recommendation of dismissal on commerce grounds.In section 3, above, it has been noted that there is no evidence of a factual natureor in monetary terms regarding the extent,if any, that Paulson,Hanighen,or Rocco-Ferrera are engaged in commerce.There being no facts, the Trial Examinerbelieves there is no foundation for commerce conclusions.And such conclusionsmust be made,in the opinion of the Trial Examiner,if violation of the section in-voked is to be found.Section 8(b) (4) (ii)statesin no ambiguous language:to threaten,coerce,or restrain any personengaged in commerce or in anindustry affecting commerce....[Emphasis supplied.]Some 2,000 years ago a reputable Greek 2 noted that there is no authority exceptfacts,that facts are to be obtained from accurate observation,and conclusions areto be drawn only from facts.It is a bit out of order,it seems to the Trial Examiner,for him to overrule this ancient logic.There being no facts visible in the record,the Trial Examiner declines to drawthe conclusion that any of the named employers-except the primary employer-are engaged in commerce or in an industry affecting commerce.For this reason it will be recommended that the complaint in its entirety bedismissed.[Recommendations omitted from publication.]'Hippocrates.Mary Feifer,d/b/a American Feed Company and Merchandis-ing and Distribution Employees Union Local 210, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind. andArthur Faison.Case No. 2-CE-4.September 20, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had not engaged in unfair labor practices, as set forthin the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.133 NLRB No. 23. AMERICAN FEEDCOMPANY215The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, only insofar as theyare consistent with this Decision and Order.The Trial Examiner found that the Employer and the Union didnot violate Section 8 (e) by entering into a collective-bargaining con-tract containing an otherwise unlawful hot cargo clause (article 16 ofthe contract) 1 absent evidence of any request or attempt by theUnion to enforce that contract provision.We disagree.A study ofthe legislative history of the Actrevealsthat the chief objective ofSection 8 (3) was the closing of the so-calledSand Door 2loophole. InSand Doorthe Supreme Court held that the "hot cargo" clause couldnot be used as a defense to a charge of inducement of employees to re-fuse to handle goods for objects proscribed by Section 8(b) (4) (A)but it also held that it was not unlawful for an employer to agree thathis employees would not be requiredin futuroto handle such goodsand might voluntarily support such a boycott by acquiescence.' Itwas such agreement to support secondary boycotts that 8 (e) wasspecifically designed to prohibit.Under these circumstances we findthat the Congress, by use of the words "to enter into zany contract oragreement," intended to make the signing or execution of any suchcontract an unfair labor practice. In fact, the words "sign" and"enter into" were used interchangeably during the congressional de-bates and in congressional reports 4We think that in both generaland legalusage thewords "enter into," used with reference to con-tracts or agreement, covers the conduct in issue here.51In finding the clause unlawful,we rely only on the second sentence of the clause as setforth in the Intermediate Report, which is the provision the Board found unlawful inAmerican Feed Company,129 NLRB 321. See alsoThe Humko Co., Inc.,121 NLRB 1414,General Drivers, Chauffeurs, Warehousemen and Helpers,Local No 886,et at(AmericanIron and Machine Works Company),115 NLRB 800, and.as toLocal 850, IAM,357 U.S 93.2Local1976,United Brotherhood of Carpenters and Joiners of America,AFL, et al.(Sand Door d Plywood Co.),113 NLRB 1210,af3d. 357 U.S. 93.8The debates indicate congressional awareness that coercion might be applied to securesuch acquiescence by contractual agreement.* Senator Morse,in attacking the "hot cargo"ban in the Kennedy-Ervin bill, vol. II,Legislative History, page 1428, stated that the bill made it illegal"to sign a hot cargo"provision(in the trucking industry).Senator Dirksen submitting his "Report of theMinority Leader of the 1st Session of the 86th Congress"referred to the Landrum-Griffinbill as passed by the Congress, as making it "an unfair labor practice for an employer anda union to sign a so-called `hot cargo'contract."6Webster'sNew International Dictionary(1933)defines "enter" as:3.To make a beginning;to take the first steps : engage ; start;as to enter busi-ness ; to enter upon a career ; also to get admission or be admitted;as to entersociety; to enter upon holy orders.4.To make one's self a party ; with into, formerly also in; as to enter upon atreaty of peace. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe legislative history rather clearly shows that the Congress wasintent upon banning the entry into such contracts, thereby freeing theemployer from such pressures and coercion as a union might exert toobtain contractural assent to prospective secondary boycotts.ThusSenator McClellan, in asserting a necessity for the outlawing of "hotcargo" clauses, made reference to the nonlegal effect of such a clauseas "a gentleman's agreement providing moral suasion against anemployer."The moral suasion which the Senator thought should beexcluded 'as encouraging secondary boycotts by employer-union agree-ment could only be removed by attack at the initial stage, the makingor entering into of the contract. 'Once the contract was signed moralsuasion came into being.Both Senators McClellan and Kennedy andCongressman Shelley referred to Section 8 (e) as "outlawing" 6 the"hot cargo" clause.We think the use of such language indicates theintent to make "hot cargo" contracts unlawful at inception withoutevidence of implementation either by request or coercion.The con-struction given by the Trial Examiner, we feel, leaves the law as statedby the Supreme Court inSand Door, supra,the congressional intent toclose theSand Doorloophole notwithstanding.Accordingly, we find the act of entering into, signing, executing, ormaking 'a contract, either express or implied, prohibited by Section8 (e) sufficient to establish a violation of that section.Having found that the Respondents, Mary Feifer, d/b/a AmericanFeed Company, and Merchandising and Distribution EmployeesUnion Local 210, violated Section 8(e) of the Act by entering into acontract whereby the Employer agreed to cease or refrain fromhandling, using, selling, transporting, or otherwise dealing in anyof the products of another employer, or to cease doing business withany other person, we shall order the Respondents to cease and desistfrom maintaining in effect, implementing, or renewing the aforesaidpart of article 16 of the contract entered into by them on June 3, 1960.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Mary Feifer,d/b/a American Feed Company, and Merchandising and DistributionEmployees Union Local 210, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Ind., theirofficers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Entering into any contract, express or implied, whereby Ameri-can Feed Company agrees not to handle or perform services on goods,6Webster,id. defines"outlaw" as:"2.To remove from legal jurisdiction or enforcement " AMERICANFEEDCOMPANY217products or materials from or going to the premises of any other em-ployer or person.(b)Maintaining in effect, implementing, or renewing article 16 ofthe contract signed June 3, 1960, to the extent found unlawful herein.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Respondent American Feed Company shall post at its officesin the Borough of the Bronx, city and State of New York, copies ofthe notice attached hereto marked "Appendix A."Respondent Mer-chandising and Distribution Employees Union Local 210 shall postat its offices, places of business, and meeting places in the city and Stateof New York, copies of the notice attached hereto marked "AppendixB."' Copies of said notices, to be furnished by the Regional Directorfor the Second Region, shall, after having been duly signed by Re-spondent Mary Feifer, d/b/a American Feed Company, and by Re-spondent Merchandising and Distribution Employees Union Local210's authorized representative, be posted by Respondents immediatelyupon receipt thereof, and be maintained by them for a period of 60consecutive days thereafter, in conspicuous places, including all placeswhere Respondent American Feed Company's notices to employeesare customarily posted and at all places where Respondent Merchan-dising and Distribution Employees Union Local 210's notices to mem-bers are customarily posted.Reasonable steps shall be taken byRespondents to insure that said notices are not altered, defaced, orcovered by other material.(b)Respondents shall notify the Regional Director for the SecondRegion, in writing, within 10 days from the date of this Order, whatsteps they have taken to comply herewith.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959, we hereby notify you that :WE WILL NOT enter into any contract or agreement, express orimplied, with Merchandising and Distribution Employees UnionLocal 210, whereby we agree not to handle or perform services ongoods, products, or materials from or going to the premises ofany other employer or person. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT maintain in effect, implement, or renew article 16of our contract with Merchandising and Distribution EmployeesUnion Local 210, signed June 3, 1960, to the extent said article isfound unlawful by the Decision and Order herein.MARY FEIFER, D/B/A AMERICANFEED COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof,and mustnot be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959, we hereby notify you that :WE WILL NOT enter into any contract or agreement, express orimplied, with Mary Feifer, d/b/a American Feed Company,whereby such employer agrees not to handle or perform serviceson goods, products, or materials from or going to the premises ofany other employer or person.AVE WILL NOT maintain in effect, implement, or renew article 16of our contract with Mary Feifer, d/b/a American Feed Com-pany, signed June 3, 1960, to the extent found unlawful by theDecision and Order herein.MERCHANDISING AND DISTRIBUTIONEMPLOYEES UNION LOCAL 210,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisisa proceeding under Section10(b) of the National LaborRelations Act,as amended (61 Stat.131, 136;73 Stat. 519 (Public Law 86-257,1959) ),hereincalled the Act.Upon a chargefiled by ArthurFaison,an individual,on October 20, 1960, theGeneral Counsel of the NationalLabor Relations Board on behalf of the Board,by the Regional Director for the SecondRegion,issued a complaint and notice ofhearing on November 9, 1960,againstMaryFeifer, d/b/a American Feed Com- AMERICANFEEDCOMPANY219pany (herein called the Company), and Merchandising and Distribution EmployeesUnion Local 210, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind. (herein called the Union).The complaint al-leges that the Company and the Union have committed unfair labor practices withinthe meaning of Section 8(e) and Section 2(6) and (7) of the Act. Section 8(e)was added to the Act by Section 705(b), Title 7 of the Labor-Management Reportingand Disclosure Act of 1959 (Public Law 86-257, 1959), the law being approvedSeptember 14, 1959, and Section 8(e) becoming effective November 13, 1959.The pertinent part of Section 8(e) reads as follows:(e) It shall be an unfair labor practice for any labor organization and anyemployer to enter into any contract or agreement, express or implied, wherebysuch employer ceases or refrains or agrees to cease or refrain from handling,using, selling, transporting or otherwise dealing in any of the products of anyother employer, or to cease doing business with any other person, and any con-tract or agreement entered into heretofore or hereafter containing such anagreement shall be to such extent unenforcible and void: .. .The complaint alleges that the violations are based upon the following acts andconduct-that on or about June 3, 1960, Respondent Employer and RespondentUnion entered into a written agreement, providing,inter alia,Anything herein contained to the contrary notwithstanding, it shall not be aviolation of this agreement and it shall not be cause for discharge or discipline,if any employee or employees refuse to go through a picket line of any union.There is hereby excluded from the job duties, course of employment or work ofemployees covered by this agreement, any work whatsoever in connection withthe handling or performing any service whatsoever on goods, products or ma-terials coming from or going to the premises of an employer where there is anycontroversy with a Union;that this agreement has, at all times material, been maintained in full force and effect,and that by this agreement, Respondent Employer has agreed to cease and refrainfrom handling, using, selling, transporting, or otherwise dealing in the products ofother employers, and to cease doing business with other persons.The Respondent Union and the Respondent Company each filed a timely answerto the complaint, denying violations of the Act.This case was heard by the duly, designated Trial Examiner at New York, NewYork, on January 11, 1961.At the hearing the General Counsel, the Company, andthe Union were represented by counsel and each party was accorded full participationin the hearing pursuant to the Rules of the Board.The General Counsel and theRespondent Union by counsel submitted written briefs to the Trial Examiner.Upon the entire record in this case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMary Feifer, the Respondent Employer, is, and has been at all times materialherein, an individual proprietor doing business under the trade name and style ofAmerican Feed Company. At all times material herein, the Respondent Employerhas maintained a principal office, plant, and place of business at West 177th Streetand the Harlem River, in the Borough of the Bronx, city and State of New York,where she is, and has been, engaged in the business of processing bakery salvage foruse in the sale and distribution of animal feed and related products.During theyear immediately preceding the filing of the complaint herein, the Respondent Em-ployerin the course and conduct of her business operations, manufactured, pro-cessed, sold, and distributed at the Bronx plant, products valued in excess of$500,000, of which products valued in excess of $50,000 were shipped from theBronx plant directly to States of the United States other than the State of New Yorkwherein Respondent Employer is located.Respondent Employer is, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDMerchandising and Distribution Employees Union Local 210, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,is, and has been at all times material herein,a labor organization within the meaningof Section 2(5) of the Act. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDin. THE (ALLEGED) UNFAIR LABOR PRACTICESOn February 3, 1959, the Company and the Union entered into a collective-bargaining agreement which by its terms was to run until June 8, 1960. That agree-ment contained a provision (article 16), a "hot cargo" clause made illegal by thesubsequent approval of Section 8(e) of the Act.The parties to that agreement, inOctober 1959, during the time interval between the approval of the Landrum-GriffinAct (Public Law 86-257, 1959) and the effective date of Section 8(e), by an ex-change of letters voided and vacated from the agreement that article 16, declaringit to be of no force and effect.On May 20, 1960, the same parties executed amemorandum of agreement which incorporated important changes in the provisionsof the February 3, 1959, agreement regarding wages, vacations, and night and daywage differentials.This memorandum provided that "the present contract datedFebruary 3, 1959, and amended on October 20, 1959, is renewed until June 8, 1962,with the following changes [etc.]" and that "in all other respects the February 3, 1959,contract as changed in October 1959, shall continue to June 8, 1962."The mostimportant provision of this memorandum, in respect of the instant case, providedfor a new article 16 to replace the old "hot cargo" clause, the new article 16 being asquoted above from the complaint herein, in a more formal document signed by theparties on June 3, 1960, incorporating the agreement of the parties into one wholedocument, that agreement being the current agreement which by its terms is to expireon June 8, 1962, "the parties to start negotiations 60 days or more prior to that ex-piration date for a new contract."Without regard to the position of the Companyand the Union that the current agreement became effective upon the execution of thememorandum of agreement on May 20, 1960, it has been stipulated between counselthat for the purposes of the instant case the contract containing the new article 16(the so-called "hot cargo" clause) has been in force and effect since June 3, 1960,and is still in effect and has not been changed in any way.'At the hearing, I allowed testimony from Frank Gold, the director and an officialof the Union, to testify that from June 3, 1960, up to the day of hearing, no one onbehalf of the Union had asked the Employer to enforce article 16; and also allowedthe testimony of Herbert Miskind, general manager of the Respondent Company,that since June 3, 1960, and up to the date of the hearing no one on behalf of theRespondent Union had asked him or anyone else representing the Company toenforce article 16.The objection of the General Counsel was based on his con-tention "that the mere entering into it and thereafter maintaining of such a contract initself constitutes a violation of Section 8(e)."The General Counsel in his brief hasstated the precise question presented, which he would have answered in theaffirmative:Is the provision referred to above an agreement by Respondent Employer tocease and refrain from handling, using, selling, transporting or otherwise deal-ing in the products of other employers, and to cease doing business with otherpersons within the meaning of Section 8(e) of the Act and, if so, did RespondentEmployer and Respondent Union, by entering into this agreement, and there-aftermaintaining it in full force and effect, violate Section 8(e) of the Act?Itwould seem that the General Counsel is correct in his contentionifthe mereentering into of the agreement containing the new article 16 constitutesa prima facieviolation of the Act. InAmerican Feed Company,129 NLRB 321, the Board, sub-sequent to the effective date of Section 8(e), had occasion to examine the new article16 in the June 3, 1960, contract, this being a representation case in which the sameemployer and the same union were parties.There, the Board found that the clause'The June 3, 1961, agreement contains a saving clause (article 25) as follows :SAVING CLAUSE : To the best knowledge and belief of the parties, this contractcontains no provisionwhich is contrary to Federal or State Law or Regulations.Should, however, any provision of this agreement, at any time during the period pro-vided forin said agreement,be in conflict with Federal or State Law or Regulations,the parties agree to negotiate with respect to such provision, and said provisionshallcontinue ineffect for the time being only to the extent permitted under suchFederal orState Law or Regulations In the event that any agreement is thus heldinoperative, the remaining provisions of the agreement shall, nevertheless, remain infull force and effect. In the event of such occurrence, the parties agreed to meetimmediately and, if possible, to negotiate further provisions for such part or portionsrendered or declared illegal or invalidThe remaining parts, portions or provisionsshall remain in full force and effectShould the parties be unable to negotiate suchfurther provisions as hereinabove provided, the matter shall be referred to arbitrationpursuant to the terms of this agreement. AMERICANFEEDCOMPANY221is a hot cargo clause in violation of Section 8(e) of the Act and therefore the con-tract containing this illegal clause does not bar an election.The Board decision says,in part:A majority of the Board recently held that a contract which contains a"hot cargo" clause violative of Section 8(e), like contracts which contain clausesin violation of Section 8(a) (3), is not a bar,-and further held that it would notrecognize a savings clause of the type here involved as curing the contract bardefect. (CitingPilgrim Furniture Company, Inc.,128 NLRB 910.)Moreover, the Board has also ruled that clauses such as the one herein con-stitute "hot cargo" clauses. (CitingThe Humko Co., Inc.,121 NLRB 1414.)As the "hot cargo" clause in the contract asserted as a bar is violative ofSection 8(e), we find the contract does not bar an election.. . .The Respondent Union argues that the decision of the Board in the representationcase is not a determination that article 16 is a violation of Section 8(e) of the Act.It argues that the representation case 129 NLRB 321,Pilgrim Furniture Company,128NLRB 910, andLocal 1545, Carpenters Union v. Vincent,286 F. 2d 127(C.A. 2), do not help the position of the General Counsel because they stand onlyfor the proposition that a contract with an unlawful hot cargo clause will not berecognized by the Board for contract-bar purposes.The Respondent Union says that because Section 8(e) makes it an unfair laborpractice forany labor organizationand anyemployerto enter into any agreementunder which suchemployeragrees to cease or refrain from handling (etc.) of anyother employer, or to cease doing business with any other person, and further, be-cause article 16 relates only to the conduct and job duties ofemployeesof theemployer, the employer and the Union have not "entered into an agreement" incontravention of Section 8(e).Or, as stated by counsel for the Respondent in brief:itconclusively appears that Section 8(e) of the Act was enacted as partof the legislative program to close the loopholesexistingin dealing with sec-ondary boycottsituations.In our' case thereisnosecondary boycott activity involved.Article 16 dealswith primary activities and rights of employees.The clause in question doesnot act as a prohibition against theemployer.Mary Feifer as the employer ofall of her supervisory employees, as well as employees not within the bargainingunit, are not prohibited by the terms of Article 16 from handling or dealingin the products of other employers?The General Counsel says, I think correctly, that all the legislative history of the1947 enactment of the Labor Management Relations Act shows the clear intent ofCongress to declare secondary boycotts illegal but that however, since that time,several ambiguities in wording have enabled labor organizations to avoid violatingthe Act by careful maneuvering while still creating secondary boycott situations.Hesays further that Congress called these ambiguities "loopholes" and that the 1959Amendments including Section 8(e) endeavored to "plug up" these "loopholes,"particularly contract provisions under which an employer agreed to limit his futurefreedom of choice regarding the handling of "hot cargo."He says that the Con-gress recognized,in enactingthe 1959 Amendments, that hot cargoclauses are notusually worded in the exact terms of Section 8(e) but that the clause may providethat employees are not required to handle products deemed unfair by the union, orthat it shall not be a violation of a no-strike clause or cause for discharge if sucha refusal occurs.He says further in support of his contention that the mere writingand agreeing to such a provision by a labor organization and an employer constitutesa prima facieviolation of Section 8(e) that "whatever the inversion, variation, per-mutation or commination of the basic unlawful scheme and however disguised orcamouflaged, the Congress clearly intended such hot cargoagreementsto be illegal."He says further that whatever the language, if the agreement has the effect of re-quiring an employer not to handle "unfair" goods, it would be precluded by Section2 In my Intermediate Report, Cases Nos. 2-CA-7594,et al,and 2-CB-3013, 3017,et at.,129 NLRB 321, filed simultaneously with this Intermediate Report, I find the collectiveagreement of June 3, 1961, to be valid and in force except as to article 16. As to thatarticle, I said that I considered myself to be bound by the decision of the Board in 129NLRB 321.My findings and recommendation in that Intermediate Report have to dowith alleged violations of Section 8(a) (1), (2), and (3) and Section 8(b) (1) (A) and(b) (2) of the Act; I did not consider the invalidity of article 16, as found by the Board,to have reached the Section 8(e) question in these unfair labor practice cases 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(e) of the Act.As pointed out, the Respondent takes issue with this and expresslyargues,and forcefully, that article 16 in the current agreement between the Com-pany and the Union here involved, clearly shows that the article or clause dealswith primary activities and rights of employees.The Respondent, too, has looked at legislative history, and inevitably refers toSection 8(b) (4) which, prior to the 1959 Amendment, read in pertinent part:(4) (i) to engagein, or to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle or work on anygoods, articles,materials,or commodities or to perform any services where anobject thereof is:(A) forcing or requiring any employer or self-employed person to join anylabor or employer organization or any employer or other person to cease using,selling,handling, transporting, or otherwisedealing inthe products of anyother producer, processor, or manufacturer, or to cease doing business withany other person; ... .Section 8(b) (4) (1) (A) as amended in 1959 now reads:(4) (i) to engagein,or to induce or encourage any individual employed byany person engaged in commerceor in anindustry affecting commerce to en-gage in, a strike or a refusal in the course of his employment to use, manu-facture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any service; or (ii) threaten, coerce,or restrain any person engaged in commerce or in an industry affecting com-merce, where in either case an object thereof is:(A) forcing or requiring any employer or self-employed person to join anylabor or employer organization or to enter into any agreement which is pro-hibited by Section 8(e); . .. .(The Respondent Union points out that while such terms as "primary," "second-ary," and "neutral" did not appear in Section 8(b)(4), that read literally, Section8(b)(4) banned not only secondary boycotts but also circumscribed primary ac-tivities, and yet the courts found that Section 8(b) (4) did not impair the right toengage inprimary activity against the primary employer.)I agree, as stated by both the General Counsel and the Respondent Union, thatSection 704 of the Landrum-Griffin Act is intended to close the loopholes existingin Section 8(b)(4) of the Act as it read before such amendment. It seems clearthat a "hot cargo" clause cannot be urged as a defense to a violation of Section8(b) (4), Congress having affirmed that such clauses "shall be to such extent un-enforceable and void."The Respondent Union in its brief says:The legislative history indicates that 8(e) was passed with the following back-ground concerning "hot cargo"clauses intheir applicationunder 8(b)(4).1.Such clauses are not contrary to public policy.Local 1976 v. NLRB,357U.S. 93.Sand Door & Plywood Co.,113 NLRB 1210.2.There is no violation of 8(b)(4) where an employer voluntarily agreesto abide by such a clause.McAllister Transfer, Inc.,110 NLRB 1769.3.Such a clause is at war with 8(b) (4).4. InSand Doorin the Supreme Court, the Board in its argument (26 USLW3261) took the position that the Act does not declare such clauses to be illegalnor does the Act make it an unfair labor practice.Iagree with conclusions No. 1 and No. 2 as above; I do not agree with con-clusion No. 3 and I think that conclusion No. 4 is immaterial to the question to bedecided herein.Those parts of the legislative history of Section 8(e) relied upon by counsel andreferred to in their briefs have been carefully considered. I am cognizant of theexcellentanalysis by the Trial Examiner inVan Transport Lines,Intermediate ReportNo. 188, issued July 20, 1960,3 I have made my own search through legislativehistory and have about concluded that there were, when the amendments were beingdiscussed, about as many different views expressed as there were legislators whoexpressed them.8 The Board in the absence of specific exceptionsadoptedpro formathe Trial Examiner'sfinding that the Respondent Union violated Section 8(e) inVan Transport Lines,131NLRB 242.The Boardhas not passeddirectlyon the questionof whetherthe making ofa Section 8(e) agreement is an unfair labor practiceper se AMERICAN FEED COMPANY223The Landrum-Griffin Bill(HR 8400) as introducedand as passedby the House(Section 704) provided in the part pertinent to this dicussion:(b) (1) Section 8 of the National Labor Relations Act,as amended,is amendedby adding at the end thereof thefollowingnew subsection:(e) It shall bean unfairlabor practice for any labor organization and anyemployer to enter into any contractor agreement,express orimplied, wherebysuch employerceases or refrains or agreesto cease or refrain from handling,using, selling,transporting or otherwisedealing inany of the products of anyother employer, or to ceasedoing businesswith any other person, and anycollective bargaining contract entered into heretofore or hereaftercontainingsuch an agreement shall be to such extent unenforceable and void.(2)Any contractor agreementbetween an employer and a labor organi-zation, heretofore or hereafter executed which is, or which calls upon anyoneto engage in, an unfair labor practice under Section 8(e) of the National LaborRelations Act,as amended,shall to such extent be unenforceable and void.The bill with the above-quoted provisions, was sent to conference.4The bill,after conference and as finally enacted, did not contain the provisions of sub-division (2) as passed by the House.The striking of subdivision (2) and its word "executed" must be takenas signifi-cant.Equally significant is the retention of the word "enter" in Section 8(e).The common dictionary definitions of the word "enter" in the usualsense importa start or a beginning, or a participation,as "togo or come in, to a place or con-dition."The word "execute"means,in dictionarylanguage, to follow out or throughto the end, as a purpose; to complete; effect; perform or to give effect to, or to dowhat is provided or required to give validity to a deed, or a will, or a contract.Itwould seem that if the word "executed" had been retainedin itsfirst context inSection 704(b) or substituted for the word "enter" in Section 8(e) the execution orthe signing and delivery of the agreement by each party might have described anunfair labor practiceper se.I find help in the decision of the Supreme Court in theSand Doorcase.5In thatcase Mr. Justice Frankfurter wrote (page 98) :Whatever may have been said in Congress preceding the passage of the Taft-Hartley Act [Labor Management Relations Act of 1947] concerning the evilof all forms of "secondary boycotts" and the desirability of outlawing them, it isclear that no such sweeping prohibition was in fact enacted in Section8(b)(4)(A).The section does not speak generally of secondary boycotts.It describes and condemnsspecific unionconduct directed to specific objectives.It forbids a union to induce employees- to strike against or to refuse to handlegoods for their employer when an object is to force him or another person tocease doingbusinesswith some third party.Employees must be induced; theymust be inducedto engagein a strike or concerted refusal; an object must beto force or require their employer or another person to cease doingbusinesswith a third person.The provisions of article 16 of the contract here under consideration do not"induce employees"; the language does permit them to refuse to go through a picketline or to handle or perform serviceson goods,etc.What is the result, therefore,if an occasion never arises where an employee may elect not to go through a picketline or not to handle or perform any service on goods, etc.? There the provisionstands, and I agree, as I must, after 129 NLRB 321, that it is that kind of a "hotcargo" clause intended to be affected by Section 8(e).Brown, Regional Director v. Local 17, Amalgamated Lithographers of Americaet al.,180 F. Supp. 294 (D.C.N. Calif.), affords a clue to whether article 16, standingalone inthe contract, isa per seviolation of Section 8(e), or whether it provides avehicle to prevent the continued illegal exercise of the elective rights given to em-ployees thereunder by a Section 10(b) or 10(1) proceeding after an employee refusalto cross a picket line, or to handle goods or perform any service (etc.) as providedin article 16.This was a proceeding under Section 10(1) on a petition by theRegional Director for injunctive relief pending final adjudication by the Board ofcertain alleged unfair labor practices.The facts as related (page 298) clearly showlitigableissues-an impasse in management-union negotiationsand a subsequent4LegislativeHistory of the Labor-Management Reporting and Disclosure Act of 1959,U S Government Printing Office 1959, vol. 2, pp. 1700, 17025 Local1976,United Brotherhood of Carpenters and Joiners of America, AFL,et al. V.NL.R.B. (Sand Door & Plywood Co.),357 D.S. 93, 98-99, 106-107. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike and alleged violations of Section 8(b) (4) (A) (i)and(ii)and Section 8(e) ofthe Landrum-Griffin Act. The district judge wrote:It is admitted that the old contractcontainscertain secondary boycott clauseswhich, although lawful at the time the contract was made, became unlawful onNovember 13, 1959, the effective date of the new amendments. For thatreason,petitioner further alleges that the arrangements made on November 25, 1959,by Respondent Union, Local 17, with these independent lithographic firms, con-cerning operations under the conditions of the old contract, constitute an un-lawful agreement within themeaningof Section 8 (e).With respect to the other Respondent Union, the International, it is alleged,established and admitted, that it has approved and participated in the acts andconduct of its Local 17.Local 17 went on strike afteran impassewas reached in negotiations, principallybecause the Respondent Unions demanded the inclusion of some fiveclauses,of whichtwo at least (the "struck work" clause and the "chain shop" clause) were asserted bythe Regional Director to be in violation of Section 8(e).The court, after first con-sidering the legislative background of the Landrum-Griffin Act and passing on theconstitutionality of Section 8(e), denied the Respondent Unions' motion to dismissand granted the motion of the Regional Director for a temporary injunction, pur-suant to Section 10(1) of the Act, pending final adjudication before the Board.From the result of this case, I reason that a Section 10(1) injunction would nothave been issued by the district judge except upon a showing of "reasonable cause";there, the current strike. If in thatcasethe General Counsel elected to ask for aSection 10(1) remedy, it necessarily followed that he must have filed his complaintasserting an affirmative breach, and not a negative breach, of Section 8(e).AsMr. Justice Frankfurter wrote inLocal 1976, United Brotherhood of Carpenters,et al., v. N.L.R.B. (Sand Door)(page 99) :Congress has not seen fit to protect these other persons or the general publicby any wholesale condemnation of secondary boycotts, since if the secondaryemployer agrees to the boycott, or it is brought about by means other thanthose proscribed in Section 8(b) (4).(A), there is no unfair labor practice.And (page 108):Certainly the voluntary observance of a hot cargo provision by an employer doesnot constitute a violation of Section 8(11>)(4)(A), and its mere execution isnot . ..prima facieevidence of prohibited inducement of employees.The language of the Supreme Court applicable to Section 8(b)-(4)(A) there, isjust as applicable to the language of Section 8(e) 'here.Section 8(e) does notinclude a "wholesale condemnation of secondary boycotts"; nor does the mereexistence of the hot cargo provision (article 16) agreed to by the Union and theCompany constitute a violation of Section 8(e). InLocal 357 International Brother-hood of Teamsters, etc. v. N.L.R.B. (Los Angeles-Seattle Motor Express),365 U.S.667, the Supreme Court has decided that the mere existence of possible action undercontractual provisions inherently opposed to the "closed-shop" provisions of the Actmay not be held illegalper se,and that the Board is confined to determining whetheran agreement containing such provisions has, in fact, been used to discriminate inregard to hire or tenure, term or condition of employment. In a companion case,N.L.R.B. v. News Syndicate Company et al.,365 U.S. 695, Mr. Justice Douglas, forthe Court wrote:Finally, as we said inTeamsters Local 357 v. Labor Board,decided this day,ante, 365 U.S. 667, we will not assume that unions and employers will violatethe Federal Law, favoring discrimination in favor of union members againstthe clear command of this Act of Congress.As stated by the Court of Appeals,"in the absence of provisions calling explicitly for illegal conduct, the contractcannot be held illegal because it failed affirmatively to disclaim all illegal ob-jectives." 279 F. 2d, at 330.The element of violation here lacking is a litigable issue, in the sense that therehas been no enforcement or attempted enforcement, or affirmative action, of Section8(e) which would constitute a violation of that section of the Act. I cannot findthat the entering into of the kind of agreement described in Section 8(e) isa per seviolation thereof; nor do I believe this conclusion to be inconsistent with the desireof the Congress to exert tighter restraint against secondary boycotts. If affirmative THE PERRY RUBBERCOMPANY225action proscribed under Section 8(e) is taken, the remedy is provided by statutoryscheme.CONCLUDING FINDINGS OF FACT1.Article 16 of the collective-bargaining agreement protects the rights of indi-vidual employees in their determination whether or not they are to honor a picketline, or the performing of any work whatsoever in connection with the handling orperforming of any service whatsoever on goods, products, or materials coming fromor going to the premises of an employer where there is any controversy with a union.2.Said article 16 in no way requires the employer to cease or refrain or to agreeto cease or refrain from handling, using, or otherwise dealing in any of the productsof any other employer, or to cease doing business with any other person.3.The Board's decision in the representation case, 129 NLRB 321, is not a deter-mination that article 16 isper sea violation of Section 8(e) of the Art.Upon the basis of the foregoing findings of fact, I make the following:CONCLUSIONS OF LAW1.Mary Feifer, d/b/a American Feed Company,is anindividual proprietorshipwith its principal office, plant, and place of business in the Bronx, city of New York,State of New York, where she is there engaged in the processing of bakery salvagefor use in the sale and distribution of animal feed and related products.The Respondent is and has been at all times material herein an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.The Respondent Union is and has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.3.Neither the Respondent Employer nor Respondent Union have engaged in orare engaging in unfair labor practices affecting commerce within the meaning ofSection 8(e) and Section 2(6) and (7) of the Act.4.The complaint herein should be dismissed.[Recommendations omitted from publication.]The Perry Rubber CompanyandLocal Union No. 601,UnitedRubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO.Case No. 8-CA-2257. September 2O, 1961DECISION AND ORDEROn May 9, 1961, Trial Examiner John P. von Rohr issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its power in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, and133 NLRB No. 26.624067-62-vol. 133-16